United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Cumberland City, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Charles Hicks, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 07-1770
Issued: December 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2007 appellant timely filed an appeal from a February 26, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration as it was untimely and did not establish clear evidence of error. Because more
than one year has elapsed from the most recent merit decision dated June 8, 2004 to the filing of
this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request for reconsideration was not
timely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On February 28, 2003 appellant, then a 55-year-old laborer, filed an occupational disease
claim alleging that he sustained hearing loss in both ears in the performance of duty. The Office

informed appellant he would be sent for a second opinion with Dr. Phillip Klapper on
March 24, 2004. In his report, Dr. Klapper found that appellant had bilateral high frequency
hearing loss.
On April 21, 2004 the Office accepted appellant’s claim for bilateral hearing loss. In a
separate April 21, 2004 decision, the Office found that appellant’s hearing loss was not ratable
and denied a schedule award.
On May 29, 2004 appellant requested reconsideration and submitted a list of hearing
examination results from examinations at his employing establishment.
In a June 8, 2004 nonmerit decision, the Office denied appellant’s request for
reconsideration finding that the evidence submitted was immaterial. On June 7, 2004 appellant
submitted an additional hearing loss report from his employing establishment.
On February 2, 2007 appellant submitted a claim for occupational disease for hearing loss
and requested reconsideration. Appellant also submitted a letter and audiologist report from an
examination performed on December 27, 2006. The audiologist found that appellant’s hearing
loss had increased in the last five years.
In a nonmerit decision dated February 26, 2007, the Office denied appellant’s request for
reconsideration on the basis that it was untimely filed and failed to present clear evidence of
error.
LEGAL PRECEDENT
A claimant may seek an increased schedule award if the evidence establishes that he
sustained an increased impairment at a later date causally related to the employment injury.1
Even if the term reconsideration is used, when a claimant is not attempting to show error in the
prior schedule award decision and submits medical evidence regarding a permanent impairment
at a date subsequent to the prior schedule award decision, it should be considered a claim for an
increased schedule award which is not subject to time limitations.2 A proper claim for increased
hearing loss is not subject to time limitations and is not subject to the clear evidence of error
standard.
ANALYSIS
Appellant disagreed with the denial of his claim for an increased schedule award and
requested reconsideration on February 2, 2007. On February 26, 2007 the Office denied
1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7b (August 2002).
2

See Linda T. Brown, 51 ECAB 115 (1999). The Office issued a 1995 decision denying entitlement to a schedule
award as no ratable impairment was established. Appellant requested that the Office reconsider in 1997, submitting
a current report with a medical opinion that he had a 25 percent permanent impairment to the arms and legs. The
Office determined that appellant submitted an untimely request for reconsideration that did not show clear evidence
of error. The Board remanded the case for a merit decision. See also Paul R. Reedy, 45 ECAB 488 (1994).

2

appellant’s request for reconsideration for the reason that it was not timely filed and failed to
present clear evidence of error.
The Board has long recognized that, if a claimant’s employment-related hearing loss
worsens in the future, he may apply for an additional schedule award for any increased
permanent impairment.3 The Board has also recognized that a claimant may be entitled to an
award for an increased hearing loss even after exposure to hazardous noise has ceased if causal
relationship is established by the medical evidence of record.4 The Office’s procedure manual
addresses the different procedures to be followed in schedule award cases where an original
award is modified and in cases where a claimant sustains increased impairment at a later date as
follows:
“(1) If it is determined after payment of a schedule award that the claimant is
entitled to a greater percentage of loss, an amended award should be issued. The
pay rate will remain the same and the revised award will begin on the day
following the end of the award issued previously.”
“(2) If, on the other hand, the claimant sustains increased impairment at a later
date which is due to work-related factors, an additional award will be payable if
supported by the medical evidence. In this case, the original award is undisturbed
and the new award has its own date of maximum medical improvement, percent
and period.”5
Although appellant submitted a form for reconsideration in his February 2, 2007 request,
he provided new audiological evidence and wanted further review of the schedule award issue.
He submitted audiogram results from his December 27, 2006 hearing test and a letter from his
audiologist noting a decline in his overall hearing during the past five years. As the Office has
not determined appellant’s entitlement to an additional schedule award for his claimed increased
hearing loss, this case will be remanded for further development consistent with the Office’s
procedures.
CONCLUSION
The Board finds that the case is not in posture for decision.

3

Paul R. Reedy, id., 490 (1994).

4

Adelbert E. Buzzell, 34 ECAB 96 (1982).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7b(1)-(8) (March 1995).

3

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: December 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

